            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

SKY BARRETT, Individually and on
Behalf of All Others Similarly Situated                     PLAINTIFF

v.                         3:18-cv-167-DPM

NESTLE USA, INC. and
NESTLE PREPARED FOODS COMPANY                           DEFENDANTS

                                ORDER

     Pursuant to Amended General Order 54, the Court authorizes
Eric Magnus and Joshua West to bring a cell phone, laptop computer,
or personal digital assistant into the E.C. Gathings Federal Building and
U.S. Courthouse in Jonesboro on 8 July 2019 for a hearing in this case.


     The following rules apply to this access:

     $     The devices mentioned may not be used to record,
           photograph, or film anyone or anything inside the
           courthouse.

     $     Cell phones and PDAs must be turned off and put away
           when in the courtroom.

     $     Wireless internet components of all electronic devices must
           be deactivated when in the courtroom.

     $     Only counsel, and support staff at counsel table, may use
           laptops in the courtroom.
      $     Before persons with electronic devices are granted entry into
            the courthouse, all devices must be examined by the United
            States Marshals Service or Court Security Personnel. This
            examination includes, but is not limited to, placing the
            device through the electronic screening machines and
            requiring the person possessing the device to turn the power
            to the device off and on.

      $     The United States Marshals Service may further restrict
            electronic devices from entering the building if a threat so
            requires.

      A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
      Any attending member of the media may bring a tape recorder into
the courthouse for this hearing. The use of any such recording, however,
shall be limited by and subject to Local Rule 83.2(d).
      So Ordered.

                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    3 July 2019




                                     -2-
